The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATAILED ACTION
Claims 1, 2 and 4-18 are pending.
Claim 1 has been amended.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 3 and 19-21 have been canceled.
Herein, Claims 1, 2 and 4-8 are for examination.
The following office action has been reformulated that is necessitated by Applicant’s claim amendments.
Maintained Rejections
(reformulated that is necessitated by claim amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1, 2, and 4-8 under 35 U.S.C. 103 as being unpatentable over Matthews (US20150315540, 11/5/2015; cited in Applicant IDS) in view of Gratzer (US20130028981, 1/31/2013) is maintained. Thus rejection has been reformulated that is necessitated by the claim amendments.
Regarding claim1 ,
Matthews teaches a system for decellularizing tissue, the system comprising a decellularization solution comprising carbon dioxide and water and an environmental chamber comprising a treatment chamber ((Abstract; Figure 4; See entire document). 

However, Gratzer uses the deficiency.
Gratzer teaches that in a tissue decellularization protocol, it is beneficial to apply a surfactant treatment (step b in the Abstract) before the decellularization step (step d in the Abstract) to solubilize and remove cytoplasmic and cytoskeletal components [0058]. Moreover, Gratzer teaches that each step is performed separately ([0007]; claim 10). Thus, given that Matthews uses different chambers for different parts of the process (Figure 4), it would have therefore been obvious to one of ordinary skill in the art at the time of invention to include a surfactant pretreatment as taught by Gratzer using a pretreatment chamber comprising a pretreatment solution, wherein the pretreatment solution comprising a surfactant, wherein the pretreatment step was performed separately, wherein such a pretreatment chamber would thus be separate from the environmental chamber. Furthermore, Gratzer teaches techniques that can be used comprise Agitation because it increases exposure of cell membrane to extraction solutions (Table A, page See Physical Methods, left column). 
Regarding claim 2,

Regarding claim 4, 
The decellularization solution is deliverable from the presaturation chamber to the treatment chamber (Matthews, Figure 4).
Regarding claim 5, 
The system comprises a pump that compresses the carbon dioxide (Matthews, Figure 4).
Regarding claim 6, 
The flow rate is 0.5-2.5 ml/min (Matthews, Abstract).
Regarding claim 7, 
Given that the method steps of the rejection are substantially identical to those claimed, i.e., pretreatment with a surfactant followed by decellularization in a solution containing supercritical carbon dioxide, ethanol, and water, the system would necessarily facilitate removal of cells from the tissue so that tissue treated with the decellularization solution contains less than 0.05 micrograms of DNA per milligram of dry tissue after the tissue is exposed to the decellularization solution. 
Regarding claim 8, 
Gratzer teaches that the surfactant can be SDS (paragraph 11), and as described above Matthews teaches that surfactants 

Response to Arguments
Applicants argue that Matthews fails to describe a pretreatment chamber comprising a pretreatment solution that allows decellularization with a surfactant and washing thereafter and Matthews is silent regarding agitation. Applicants argue that Gratzer does not cure the deficiencies of Matthews since Gratzer is silent as to a system that includes a pretreatment chamber that includes a means for agitation and a separate environmental chamber

Applicant’s arguments have been fully considered but they are not persuasive, because both Matthews and Gratzer discuss the technique of agitation, as described above. In particular, Gratzer teaches techniques that can be used comprise Agitation because it increases exposure of cell membrane to extraction solutions (Table A, page See Physical Methods, left column) and, Gratzer explicitly teaches teaches each step is performed separately ([0007]; claim 10).
Thus, all the claimed elements are known in the prior art and/or would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and one of ordinary skill in the art could have combined the elements as claimed by known methods as with no change in their respective functions and the combination would 

Conclusions
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626